WARRANT AMENDMENT

 

REFERENCE is hereby made to the Warrants referred to in Schedule A hereto to
purchase an aggregate of 4,537,661 shares of the Common Stock of SiriCOMM, Inc.,
a Delaware corporation (the “Company”) in the names set forth on such Schedule A
(the “Holders”) originally issued on the dates set forth on Schedule A (the
“Original Warrants”).

 

WHEREAS, the Company has entered into that certain Loan Agreement, dated as of
the date hereof, by and between the Company and Sunflower Capital, LLC; and

 

WHEREAS, to induce Sunflower Capital, LLC to enter into the Loan Agreement, the
Company has agreed to modify the Original Warrants as set forth herein.

 

NOW THEREFORE, in consideration of the agreements set forth in this Warrant
Amendment (this “Amendment”) and those related to the original issuance of the
Original Warrants and to induce Sunflower Capital, LLC to enter into the Loan
Agreement, the Company and the Holders hereby agree as follows:

 

1.

CERTAIN DEFINITIONS.

 

(a)         Except as otherwise provided in this Amendment, all words and terms
defined in the Original Warrants, have the same meanings in this Amendment as
such defined words and terms are given in the Original Warrants.

 

(b)        The Original Warrants are hereby amended by amending and restating,
the definition of “Expiration Date” as follows:

 

“‘Expiration Date’ shall mean March 31, 2012.’”

 

2.            ELIMINATION OF REDEMPTION RIGHTS. The Original Warrants which
contain redemption rights are hereby amended by deleting Section 11 entitled
“Redemption Rights” thereof.

 

3.            EFFECT OF ORIGINAL WARRANTS. Except as supplemented and amended by
this Amendment and such conforming changes as necessary to reflect the
modification herein, all of the provisions of the Original Warrants shall remain
in full force and effect from and after the effective date of this Amendment.

 

This Amendment has been duly authorized and approved by all required corporate
action by the Company and does not violate the certificate of incorporation or
by-laws of the Company.

 

 

SIRICOMM, INC.

 

 

By: /s/ Mark L. Grannell 

 

Mark L. Grannell

 

President

 

 

1

 

--------------------------------------------------------------------------------



Dated:

March 14, 2007

 

ATTEST:

 

 

/s/ Matthew McKenzie

Matthew McKenzie

Chief Financial Officer

 

 

2

 

--------------------------------------------------------------------------------



SCHEDULE A

 

 

NAME

WARRANTS

 

 

Philip Tearney

150,000

Sunflower Capital, LLC

3,537,661

William Moore

850,000

 

 

TOTALS

4,537,661

 

 

3

 

 